Citation Nr: 1307363	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  07-16 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative joint disease of the lumbar spine, lumbar myositis, and bulging disc.

2.  Entitlement to a rating in excess of 20 percent for right leg L5 radiculopathy.

3.  Entitlement to a compensable rating for a pylonidal cyst scar.

4.  Entitlement to an initial compensable rating for erectile dysfunction.

5.  Entitlement to an increased rating for special monthly compensation based on the loss of use of a creative organ.

6.  Entitlement to an initial rating in excess of 20 percent for left lower extremity S1 radiculopathy.

7.  Entitlement to service connection for a psychiatric disorder, to include as secondary to a service-connected lumbar spine disorder.

8.  Entitlement to service connection for bilateral carpal tunnel syndrome, to include as secondary to a service-connected lumbar spine disorder.

9.  Entitlement to service connection for bilateral arm peripheral neuropathy, to include as secondary to a service-connected lumbar spine disorder.

10.  Entitlement to service connection for fecal incontinence, to include as secondary to a service-connected lumbar spine disorder.

11.  Entitlement to service connection for a stomach disorder, to include as secondary to a service-connected lumbar spine disorder.

12.  Entitlement to service connection for a circulatory disorder, to include as secondary to a service-connected lumbar spine disorder.

13.  Entitlement to service connection for a left buttock scar, to include as secondary to a service-connected lumbar spine disorder.


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to May 1975, with subsequent service in the Puerto Rico Army National Guard.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico (RO).

The claims on appeal have originated from three separate rating decisions dated in July 2006, July 2008, and September 2010.  The claims were recently consolidated into an August 2012 supplemental statement of the case, which listed 16 separate issues.  However, some of these issues are redundant, and as such the Board has consolidated them.  Specifically, the August 2012 supplemental statement of the case listed two separate claims of entitlement to service connection for a depressive disorder, one which included multiple psychiatric disorders and one which included as secondary to the Veteran's lumbar spine disability.  The Board has recharacterized these two issues into the single issue of entitlement to service connection for a psychiatric disorder, to include as secondary to a service-connected lumbar spine disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  In addition, the August 2012 supplemental statement of the case listed four separate claims of entitlement to service connection for neurological symptoms of the arms, specifically left arm carpal tunnel syndrome, right arm carpal tunnel syndrome, left arm peripheral neuropathy, and right arm peripheral neuropathy.  For clarity, the Board has consolidated these four unilateral issues into two bilateral issues, as specifically requested by the Veteran in an August 2012 statement.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id. at 453-54.

Here, the RO denied entitlement to TDIU during the course of the Veteran's claim, in July 2008, and the Veteran did not perfect an appeal as to that issue.  In December 2011, the Veteran re-raised the matter of entitlement to a TDIU rating.

The issues of entitlement to an initial rating in excess of 20 percent for left lower extremity S1 radiculopathy, TDIU, and entitlement to service connection for a psychiatric disorder, bilateral carpal tunnel syndrome, bilateral arm peripheral neuropathy, fecal incontinence, a stomach disorder, a circulatory disorder, and a left buttock scar are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  In August 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to a rating in excess of 40 percent for degenerative joint disease of the lumbar spine, lumbar myositis, and bulging disc.

2.  In August 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to a rating in excess of 20 percent for right leg L5 radiculopathy.

3.  In August 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to a compensable rating for a pylonidal cyst scar.

4.  In August 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to an initial compensable rating for erectile dysfunction.

5.  A July 2006 rating decision granted special monthly compensation based on the loss of use of a creative organ.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to a rating in excess of 40 percent for degenerative joint disease of the lumbar spine, lumbar myositis, and bulging disc, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2012).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to a rating in excess of 20 percent for right leg L5 radiculopathy, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2012).

3.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to a compensable rating for a pylonidal cyst scar, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2012).

4.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an initial compensable rating for erectile dysfunction, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2012).

5.  There are no provisions which provide for an increased rating for special monthly compensation based on the loss of use of a creative organ.  38 U.S.C.A. § 1114(k) (West 2002 & Supp. 2012); 38 C.F.R. § 3.350(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Lumbar Spine, Right Leg Radiculopathy, Pylonidal Cyst Scar, and Erectile Dysfunction

In March 2006, the Veteran filed claims for service connection for erectile dysfunction and increased evaluations for service-connected degenerative joint disease of the lumbar spine, lumbar myositis, and bulging disc, then evaluated as 40 percent disabling; right leg L5 radiculopathy, then evaluated as 10 percent disabling; and a pylonidal cyst scar, then evaluated as 0 percent disabling.  By a rating decision dated in July 2006, service connection for erectile dysfunction was granted and a 0 percent rating was assigned, in addition the increased rating claims for the Veteran's lumbar spine disability and pylonidal cyst scar were denied while a 20 percent rating was granted for the Veteran's right leg radiculopathy disability.  The Veteran perfected an appeal to this decision in May 2007.  In August 2012, the Veteran submitted a written statement withdrawing the claims of entitlement to increased evaluations for his service-connected lumbar spine disability, right leg radiculopathy, pylonidal cyst scar, and erectile dysfunction.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the Veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204(c).

With regard to the issues of entitlement to increased evaluations for service-connected degenerative joint disease of the lumbar spine, lumbar myositis, and bulging disc; right leg L5 radiculopathy; a pylonidal cyst scar; and erectile dysfunction, prior to the promulgation of a decision by the Board, the Veteran indicated that he wished to withdraw his appeal as to these issues.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the issues of entitlement to increased evaluations for service-connected degenerative joint disease of the lumbar spine, lumbar myositis, and bulging disc; right leg L5 radiculopathy; a pylonidal cyst scar; and erectile dysfunction.  As such, the Board finds that the Veteran has withdrawn his claims as to these issues, and accordingly, the Board does not have jurisdiction to review the appeal as to the issues of entitlement to increased evaluations for service-connected degenerative joint disease of the lumbar spine, lumbar myositis, and bulging disc; right leg L5 radiculopathy; a pylonidal cyst scar; and erectile dysfunction, and they are dismissed.

Special Monthly Compensation

Although VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA), those provisions are not applicable here where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that the VCAA is not applicable where law is dispositive); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

A July 2006 rating decision granted entitlement to special monthly compensation based on the loss of use of a creative organ.  38 U.S.C.A. § 1114(k).  In September 2006, the Veteran submitted a notice of disagreement with all issues in the July 2006 rating decision, but did not indicate the aspect of the special monthly compensation decision with which he disagreed.  As a result, in an April 2007 statement of the case, the RO adjudicated the issue as entitlement to an increased initial evaluation for special monthly compensation based on the loss of use of a creative organ.  The Veteran then perfected an appeal of that issue in May 2007, but again did not clarify the aspect of the decision with which he disagreed.  The RO then continued to readjudicate the issue as an increased rating claim in supplemental statements of the case dated in October 2011 and August 2012.  In an August 2012 statement, the Veteran reported that he wanted to "be considered the Issue #11 for the Entitlement for the Special monthly Compensation :based on the Loss of Used of the creative organ[.] [sic]"

The Board interprets the Veteran's August 2012 statement to be a simple request for entitlement to special monthly compensation based on the loss of use of a creative organ.  However, that benefit was already granted by the July 2006 rating decision, and the Veteran has been receiving additional compensation on that basis for approximately six and a half years.  As such, the Board cannot discern what error it is that the Veteran believes has been made and what additional benefit it is that the Veteran seeks, and will simply adjudicate the claim as written in the various statements of the case and supplemental statements of the case.

Special monthly compensation is a special statutory award in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2012).  If a Veteran, as a result of a service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs, the Veteran is entitled to special monthly compensation.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350.  However, special monthly compensation is not a benefit for which there are any tiers or ratings; it is simply a benefit that can be either granted or denied.

There are no special monthly compensation provisions of any kind which provide for an increased payment for the loss of use of a creative organ above and beyond the compensation already being provided to the Veteran for the loss of use of a creative organ.  38 C.F.R. § 3.350 (2012).  As the disposition of this claim is based on the law, and not on the facts of the case, the claim for an increased rating for special monthly compensation based on the loss of use of a creative organ must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim of entitlement to a rating in excess of 40 percent for degenerative joint disease of the lumbar spine, lumbar myositis, and bulging disc is dismissed.

The claim of entitlement to a rating in excess of 20 percent for right leg L5 radiculopathy is dismissed.

The claim of entitlement to a compensable rating for a pylonidal cyst scar is dismissed.

The claim of entitlement to an initial compensable rating for erectile dysfunction is dismissed.

An increased rating for special monthly compensation based on the loss of use of a creative organ is denied.


REMAND

Unfortunately, there are numerous deficiencies in the development of the Veteran's claims.  All remaining issues must be remanded to correct these deficiencies prior to adjudication by the Board.

First, the evidence of record does not include accurate information regarding the Veteran's periods of active service.  Service personnel records associated with the claims file document the Veteran's period of active service from June 1970 to May 1975.  However, the Veteran has also repeatedly stated that he also had a period of combat service during the Persian Gulf War.  In this regard, the Veteran's service treatment records include multiple medical records dated in 1990 and 1991.  These include records of treatment in July 1990, February 1991, and March 1991, at which time the Veteran was specifically noted to be on active duty, not active duty for training or inactive duty for training.  In addition, a September 1991 service medical examination stated that the purpose of the examination was "separation."  This separation examination included a Southwest Asia Demobilization/Redeployment Medical Evaluation.  Accordingly, the evidence of record substantiates the Veteran's claim that he served on active duty during the Persian Gulf War.  

A request to National Personnel Records Center (NPRC) to furnish active duty dates after August 1990 in Southwest Asia resulted in the response "no record of participation:  for the Southwest Asia, duty dates in Southwest Asia."  The only name provided on the request was a hyphenated last name "M-B."  No first name or middle initial was provided.  Further, the Board notes that the Veteran has at separate times used each of his last names singly, i.e. "J.O.B." and "J.O.M."  Another request should be made to NPRC with alternatives in the last names used by the Veteran, and the request should include his first name and middle initial.  The Veteran's complete service history must be obtained, his precise dates of active service must be ascertained, and an attempt must be made to ensure that all service records are associated with the claims file.  See 38 C.F.R. § 3.159(c)(2).

Second, the Veteran has repeatedly stated that he receives VA medical treatment at multiple VA medical centers, and specifically requested that VA obtain documentation of his treatment at those facilities in connection with his claims in January 2010, March 2010, May 2010, August 2010, January 2011, and November 2011.  Despite these numerous statements, the claims folders do not appear to contain the Veteran's VA outpatient treatment records since September 2009, although the November 2011 supplemental statement of the case references that VA treatment records were considered from October 2009 to August 2010.  Regardless, there is no evidence that the RO has attempted to obtain any of his VA treatment records since August 2010.  As such, an attempt must be made to associate with the record copies of all of the Veteran's VA medical records.  See id.

Third, the evidence of record includes numerous documents in Spanish, including medical records.  There are no translations of any of these documents associated with the claims file.  Accordingly, the Board is unable to determine whether they contain relevant information.  Translations of all of these documents must therefore be obtained while the Veteran's claims are on remand.

With respect to the claim of entitlement to an initial rating in excess of 20 percent for left lower extremity S1 radiculopathy, the Veteran was scheduled for a VA peripheral nerves examination in January 2012 to determine the current severity of that disability.  The Veteran failed to report for the examination.  In August 2012, the Veteran submitted a statement indicating that he had failed to report for the examination because he was unaware of it.  He had been in the United States resting due to his lumbar spine and psychiatric disorders.  As the Veteran's reason for not reporting included illness or hospitalization, the Board finds that the Veteran has demonstrated good cause for his failure to report for the January 2012 VA examination, and as such a new VA peripheral nerves examination can be provided to the Veteran.  38 C.F.R. § 3.655 (2012).  

With respect to his left lower extremity radiculopathy claim, in August 2012 the Veteran submitted a statement in which he stated that, "I don't like to have evaluated this Issue to be Increase[.] [sic]"  The Board is unable to determine whether this statement by the Veteran is a withdrawal of the claim, or an indication that he does not desire an additional VA examination.  As such, the RO must clarify the Veteran's intentions with regard to his left lower extremity radiculopathy claim, and proceed with additional adjudication and development of the claim as is appropriate based on the Veteran's response.

With respect to the claims of entitlement to service connection for fecal incontinence and a stomach disorder, the Veteran claims that these disorders are secondary to the medication prescribed for treatment of his service-connected lumbar spine disability.  The medical evidence of record shows that the Veteran has a current diagnosis of a stomach disorder, including gastroesophageal reflux disease, and there are multiple reports of gastrointestinal symptoms or disorders, including constipation, anal discomfort, and anal fissures.  The Board also notes that a June 2006 VA pharmacotherapy pain management report stated that the Veteran presented with improved low back pain since being prescribed a medication.  The report indicated that there were adverse effects due to the pain medication, and the Veteran reported experiencing daytime somnolence and constipation.  A second June 2006 VA outpatient medical report gave an assessment of controlled low back pain with medications and drug induced constipation.  The Veteran has never been provided with a VA medical examination with respect to his stomach disorder or fecal incontinence claims.  As such, a medical examination is in order to determine whether any currently diagnosed stomach or gastrointestinal disorder is related to his service-connected lumbar spine disability, including medications taken for that disability.  38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the Veteran's psychiatric disorder claim, the Veteran has variously stated that his psychiatric disorder is a depressive disorder, an anxiety disorder, a nervous disorder, and posttraumatic stress disorder (PTSD).  The medical evidence of record includes numerous diagnoses of various psychiatric disorders, including multiple comments which suggest a relationship between a depressive disorder and the Veteran's various service-connected disabilities.  In May 2006, the Veteran was provided with a VA mental disorders examination to determine the etiology of his psychiatric disorder.  The examiner gave a diagnosis of a depressive disorder, and opined that it was not as likely as not caused by or a result of the Veteran's lumbar spine disability.  The basis for the opinion was that the Veteran had worked for many years following his back injury, including a re-enlistment in the National Guard, with no referral for psychiatric complaints until one year prior.  This opinion is inadequate, as the basis for the opinion does not fully address the Veteran's secondary service-connection argument.  The Veteran claims that his lumbar spine disorder symptoms are sufficiently severe to cause a psychiatric disorder.  The basis given by the VA examiner, namely the lack of any psychiatric complaints for many years after the in-service back injury, is largely irrelevant to the Veteran's argument.  Such a chronology does not refute the Veteran's etiological claim that an increase in symptomatology, or the cumulative effect of many years of symptomatology, caused or aggravated his psychiatric disorder.  As such, the psychiatric disorder claim must be remanded for a new medical examination as the May 2006 VA mental health examination was inadequate.  38 C.F.R. §§ 3.312(c)(3); 3.159(c)(4) (2012); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that if VA provides the appellant with an examination, the examination must be adequate).

Lastly, the matter of entitlement to a TDIU rating, raised in December 2011, has not been developed or adjudicated by the RO.  Therefore, it must be remanded for such action.  The December 2011 claim shows that the Veteran has reported that he receives Social Security Administration (SSA) disability benefits.  The record does not include any SSA records, or reflect an attempt to secure such records.  Given the Veteran's report that such records were created and may be relevant to his claims, development for the records is necessary.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Attempt to verify from appropriate sources, including the NPRC, the Veteran's reported period of active service during the Persian Gulf War.  The request should include a search under the Veteran's various names:  J.O.M., J.O.B., and J.O.M.-B.  

2. Obtain the Veteran's service personnel records.

3. Obtain any additional service treatment records which are not already associated with the claims file.  

4. Develop all relevant medical records from September 2009 to the present from VA medical facilities, including the Guayama VACOBC and the Euripides Rubio Ponce VACOBC.  

5. Translate all Spanish documents in the claims file, and include those translations in the claims file.

6. Obtain from SSA a copy of their determination on his claim for SSA disability benefits, and all records considered in connection with the determination, including the medical records and examination reports considered.

7. Contact the Veteran and ask him to clarify whether he wishes to withdraw his claim of entitlement to an initial rating in excess of 20 percent for left lower extremity S1 radiculopathy.

8. If, and only if, the Veteran states that he does not wish to withdraw his claim for left lower extremity S1 radiculopathy, the Veteran must be afforded a neurologic examination to determine the current severity of his service-connected left lower extremity S1 radiculopathy.  The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All indicated testing must be conducted, including a thorough neurologic examination of the Veteran's left leg.  Any opinion provided must include an explanation of the basis for the opinion.  

9. The Veteran must be afforded a VA examination to determine the etiology of any stomach and gastrointestinal disorder found.  The claims file must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make this determination must be conducted.  Following a review of the service treatment records and post-service medical records, the examiner must state whether any currently diagnosed stomach or gastrointestinal disorder is at least as likely as not (50 percent or greater probability) related to the Veteran's military service or to any service-connected disability.  Specifically, the examiner must state:

a. whether any diagnosed stomach disorder was as least as likely as not (50 percent or greater probability) caused by service; and
b. whether any diagnosed stomach disorder was as least as likely as not (50 percent or greater probability) caused by any medication prescribed for treatment of the Veteran's service-connected lumbar spine disability; and 
c. whether any diagnosed stomach disorder was as least as likely as not (50 percent or greater probability) aggravated (permanently worsened) by any medication prescribed for treatment of the Veteran's service-connected lumbar spine disability.  

If the examiner determines that a current stomach or gastrointestinal disorder was aggravated by a service-connected disability, the examiner must quantify the degree of aggravation, to the extent possible.  

Any opinion provided must include an explanation of the basis for the opinion.  

10. Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric disorder found, to include a depressive disorder, an anxiety disorder, a nervous disorder, and PTSD.  The claims file must be made available to the examiner in conjunction with the examination.  All tests or studies necessary to make this determination must be conducted.  Thereafter, based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether any diagnosed psychiatric disorder is at least as likely as not (50 percent or greater) related to military service or was caused or aggravated by any service-connected disability.  Specifically, the examiner must state:

a. whether any diagnosed psychiatric disorder was as least as likely as not (50 percent or greater probability) caused by service; and 
b. whether any diagnosed psychiatric disorder was as least as likely as not (50 percent or greater probability) caused by any a service-connected disability, including the service-connected lumbar spine disorder; and
c. whether any diagnosed psychiatric disorder was as least as likely as not (50 percent or greater probability) aggravated (permanently worsened) by a service-connected disability, including the service-connected lumbar spine disorder.  

If the examiner determines that a current psychiatric disorder was aggravated by a service-connected disability, the examiner must quantify the degree of aggravation, to the extent possible.  Any opinion provided must include an explanation of the basis for the opinion.  

11. The RO must then readjudicate the claims, to include a TDIU claim, and, thereafter, if any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. C. Graham
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


